  Case 20-21397       Doc 28     Filed 06/19/20 Entered 06/19/20 08:17:44           Desc Main
                                   Document     Page 1 of 4




Dated: June 17, 2020
The following is SO ORDERED:


                                                   ________________________________________
                                                             George W. Emerson, Jr.
                                                      UNITED STATES BANKRUPTCY JUDGE


____________________________________________________________
                    IN THE UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


IN RE:         WILLIE JAMES LOTT, SR.,                                      CASE NO. 20-21397
               DEBTOR                                                           CHAPTER 13


RUSHMORE LOAN MANAGEMENT SERVICES,
LLC AS SERVICER FOR U.S. BANK TRUST
NATIONAL ASSOCIATION, NOT IN ITS
INDIVIDUAL CAPACITY BUT SOLELY AS
OWNER TRUSTEE FOR THE FOR LEGACY
MORTGAGE ASSET TRUST 2020-GS1                                                          MOVANT

VS.

WILLIE JAMES LOTT, SR., Debtor;
and SYLVIA F. BROWN, Trustee                                                    RESPONDENTS



                         CONSENT ORDER WITHDRAWING
                      MOVANT’S OBJECTION TO CONFIRMATION


       This matter having come before the Court pursuant to the Objection to Confirmation filed
by Rushmore Loan Management Services, LLC as servicer for U.S. Bank National Association, not
in its individual capacity but solely as owner trustee for Legacy Mortgage Asset Trust 2020-GS1
(hereinafter “Movant”), regarding the real property commonly known as 1777 Prado Avenue,
Memphis, TN 38116 (hereinafter, the “Real Property”), and the Court being fully advised, finds that
  Case 20-21397        Doc 28      Filed 06/19/20 Entered 06/19/20 08:17:44               Desc Main
                                     Document     Page 2 of 4



the Debtor seeks to surrender the Real Property and agrees to the termination of the automatic stay
and co-debtor stay.      Therefore, the Objection to Confirmation filed by Movant is hereby
WITHDRAWN, the Real Property is SURRENDERED by the Debtor to Movant, and the
automatic stay and co-debtor stay are TERMINATED as to Movant, its successors and assigns,
and the Real Property, being more particularly described as follows:
        LOT 142, SECTION “B”, FIRST ADDITION, OAKSHIRE SUBDIVISION
        OF RECORD IN PLAT BOOK 29, PAGE 15, OF THE RECORDS OF THE
        REEGISTERS OFFICE OF SHELBY COUNTY, TENNESSEE, TO
        WHICH PLAT REFERENCE IS MADE FOR A MORE PARTICULAR
        DESCRIIPTION OF SAID PROPERTY

        Movant may proceed with regard to its claim as if the Debtor did not file bankruptcy,
including applying post-petition payments to the contractual due date, and may reanalyze the
escrow account to recover any projected escrow shortage due on the date of the filing of the case.
Movant may contact co-borrower/co-debtor in seeking payment of any shortage or deficiency.
        Movant, its successors and assigns, are also free to proceed with all remedies against said
real property, including (if appropriate) initiating foreclosure proceedings. In that event, if there are
any excess proceeds following the disposition of the collateral that the Debtor would be entitled to
shall be remitted to the Chapter 13 Trustee to first be applied to general unsecured creditors with
any remaining funds to be disbursed pursuant to the plan.
        The Chapter 13 Trustee shall disallow the balance of the Proof of Claim filed by Movant
(Claim no. 5-1) for the purpose of Chapter 13 Trustee distribution and take all necessary actions to
implement the terms and payment plan set forth herein.


        IT IS SO ORDERED.
APPROVED:

Attorney for the Debtor(s):


___William W. Newell (with permission by Brent Heilig)_
William W. Newell
4466 Elvis Presley Blvd. Suite 310
Memphis, TN 38116
  Case 20-21397           Doc 28       Filed 06/19/20 Entered 06/19/20 08:17:44        Desc Main
                                         Document     Page 3 of 4



Trustee:


___________________________________
  /s/ Sylvia F. Brown
Sylvia F. Brown
200 Jefferson Avenue
Suite 1113
Memphis, TN 38103



WILSON & ASSOCIATES, P.L.L.C.
5050 Poplar Avenue, Suite 1015
Memphis, Tennessee 38157
(901) 578-9914


By:      ___/s/ Brent Heilig______________

Joel W. Giddens (016700)
Heather Martin-Herron (032248)
Alexandra Bradley (034703)
Kathryn Lachowsky-Khan (037090)
Luke H. Neder (028444)
Brent Heilig (023681)
Attorneys for Movant

NAMES AND ADDRESSES OF ENTITIES SERVED:

William W. Newell                                    Sylvia F. Brown
Attorney at Law                                      Trustee
4466 Elvis Presley Blvd. Suite 310                   200 Jefferson Avenue Suite 1113
Memphis, TN 38116                                    Memphis, TN 38103

Willie James Lott, Sr
Debtor(s)
18 E. Mitchell Road
Memphis, TN 38109

and ADDITIONAL: PARTIES (if required) AS FOLLOWS:



W&A No. 674-323573 / Loan No. XXXXXX3513
Case 20-21397      Doc 28     Filed 06/19/20 Entered 06/19/20 08:17:44           Desc Main
                                Document     Page 4 of 4




                                        June 16, 2020

William W. Newell, Esquire
Attorney at Law
4466 Elvis Presley Blvd. Suite 310
Memphis, TN 38116

RE: Willie James Lott, Sr and Jacqueline LaShula Lott
    1777 Prado Avenue
    Memphis, TN 38116
    W&A No. 674-323573
    USBC No. 20-21397, Chapter 13

Dear William W. Newell:

        Enclosed for your consideration and execution is a Consent Order Withdrawing
Movant’s Objection to Confirmation to be entered in the captioned case. If the form and
content thereof meet with your approval, please execute same and return it to me at your
earliest convenience. I will forward same to the Chapter 13 Trustee for execution and entry by
the Court.

      If my office has not received the signed Order back from your office within ten (10) days
from the date of this letter, then I will assume that you do not object to the terms contained
therein and will enter it without signature pursuant to Local Bankruptcy Rule 9074-1(d).

       Thank you for your consideration. If you have any questions, please do not hesitate to
contact me.

                                                  Sincerely,

                                                  WILSON & ASSOCIATES, P.L.L.C.



MI
Enclosure
